internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-168854-01 date date re legend decedent spouse child child grandchild 2a grandchild 2b date trust trustee state state code charity charity charity charity beneficiary dear this is in response to your letter dated date in which you requested a ruling concerning the generation-skipping tax consequences resulting from the proposed division of trust the facts are represented to be as follows on date decedent died testate survived by spouse and two children child and child under decedent’s will after providing for certain pecuniary bequests and a marital bequest for the benefit of spouse sec_1 of article iv of the will provides that the residue of decedent’s estate is to pass to a residuary_trust trust under the terms of trust specified amounts of trust income are to be distributed quarterly to charity charity charity charity and beneficiary for the term of the trust if any of the charities ceases to exist during the term of the trust or if beneficiary dies during the term of the trust the portion of the net_income that would have otherwise been distributed to the beneficiary is to be added to the balance of the net_income the balance of the trust net_income is to be divided into two equal shares one share is to be distributed quarterly to child and one share to child if either child or child predeceases termination of the trust the deceased child’s share is to be distributed in equal shares to the children of the deceased child then living if any child of a deceased child of decedent predeceases termination of the trust then that persons share of the net_income is to be distributed in equal shares to the descendants of such deceased child then living in the event that a child of decedent predeceases the termination of the trust with no children grandchildren or other descendants surviving then the net_income which would otherwise have been distributed to such deceased child or her children grandchildren or descendants etc is be added to the other share of the balance of the net_income and is to be distributed to the other child or her children grandchildren or other descendants as the case may be sec_2 of article iv provides that trust shall terminate twenty-one years following the death of the survivor of decedent’s children and their descendants living at decedent’s death or if earlier upon the death of the survivor of both of decedent’s children and their descendants on termination the trustees are to divide the principal of trust into two equal parts and distribute one part outright to the descendants of child then living per stirpes and the other part outright to the descendants of child then living per stirpes if either of decedent’s children shall have no descendants then living the share that would have otherwise been distributed to that child’s descendants is to be distributed to the descendants of decedent’s other child finally if there are no descendants then living of either of decedent’s children the principal of trust is to be distributed to those persons who would be entitled to receive the trust corpus under the intestate laws of state as if the decedent had died intestate article vi provides that the trustees may in their discretion apply such sums of trust principal as the trustees in their sole discretion may deem necessary or advisable for the welfare support or education of any beneficiary of any trust created under the terms of trust further the trustees may with respect to the trust created under article iv terminate the trust at any time after the death of the survivor of decedent’s children if in the sole judgment of the majority of the trustees they deem it in the best interests of the beneficiaries of the trust if the trustees terminate the trust the principal of the trust is to be distributed as provided in sec_2 of article iv since the inception of trust spouse child and beneficiary have died child was survived by two children grandchild 2a and grandchild 2b thus currently specified amounts of trust income are being paid to charity charity charity and charity one half of the balance of the trust income is being distributed to child and one half is being distributed equally to grandchild 2a and grandchild 2b trustee a bank is currently serving as sole trustee during the administration of trust disputes have arisen between members of child 1's and child 2’s families concerning the administration of trust and the investment of trust assets trustee proposes to divide trust into two separate equal trusts one for the benefit of child and child 1's descendants and one for the benefit of child 2's descendants following the division of trust child will receive all of the net_income from one separate trust and grandchild 2a and grandchild 2b each will receive one-half of the net_income from the other trust each of the separate trusts will contribute one-half ½ of the income necessary to satisfy the specific income amounts payable to charities as provided in article iv in all other respects the administration and distribution of the separate trusts will be governed by decedent’s will trustee will petition the appropriate court requesting approval of the proposed division of trust state code provides that a trustee may without court approval divide a_trust into separate trusts allocating to each separate trust either a fractional share of each asset and each liability held by the original trust or assets having an appropriate aggregate fair_market_value and fairly representing the appreciation or depreciation in the assets of the original trust as a whole the court for cause shown may authorize the division of a_trust into two or more separate trusts upon such terms and conditions and with such notice as the court shall direct trustee requests a ruling that the proposed division of trust into two separate trusts and the proposed equal allocation of the assets of trust among the two separate trusts will not be a constructive_addition to the trusts or otherwise cause the trusts to lose their exempt status under sec_2601 of the internal_revenue_code sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust outright or pursuant to a constructive_addition after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is exempt from gst tax by reason of sec_26 b a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gst tax provisions sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax provisions if -- the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example considers a situation where the grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the example concludes that under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the gst tax provisions in this case trust was irrevocable on date it is represented that no additions either outright or constructive have been made to trust after september based on the facts submitted and the representations made the division of trust into two trusts one for the benefit of child and child 1’s descendants and one for the benefit of child 2’s descendants as described above will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for under the original trust accordingly we conclude the proposed division of trust into two separate trusts and the proposed equal allocation of the assets of trust among the two separate trusts will not be a constructive_addition to the trusts or otherwise cause the trusts to lose their exempt status under sec_2601 of the internal_revenue_code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this rulings are directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
